Citation Nr: 0713549	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  05-07 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for frostbite residuals of the right foot and toes.

2.  Entitlement to an initial rating in excess of 20 percent 
for frostbite residuals of the left foot and toes.

3.  Entitlement to an initial rating in excess of 30 percent 
for bipolar disorder (previously diagnosed as major 
depression).


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 2001 to July 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which, in pertinent part, granted service 
connection for frostbite residuals of the right and left feet 
and toes, assigning 20 percent ratings to each foot, and 
service connection for a major depressive disorder, assigning 
a 30 percent rating. 

The veteran testified before the undersigned at a January 
2007 videoconference hearing.  A transcript has been 
associated with the file.

The veteran has argued that his employability has been 
adversely affected by the service-connected disabilities.  At 
the January 2007 videoconference hearing before the 
undersigned, the veteran argued that he could no longer 
maintain employment because of his disability.  Accordingly, 
the issue of entitlement to a total rating for compensation 
purposes based on individual unemployability, including 
extraschedular consideration under 38 C.F.R. § 4.16(b), is 
referred to the RO for appropriate action.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Norris v. 
West, 12 Vet. App. 413, 421 (1999).


FINDINGS OF FACT

1.  The veteran's service-connected frostbite residuals of 
the right and left feet and toes have been manifested by 
pain, numbness and localized sensory impairment. 
2.  The veteran's service-connected psychiatric disorder has 
been manifested by occupational and social impairment which 
is not productive of difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of cold injury of the right foot and toes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7122 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of cold injury of the left foot and toes have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.104, 
Diagnostic Code 7122 (2006).

3.  The criteria for an initial evaluation greater than 30 
percent for bipolar disorder are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9432 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Since the veteran appealed the initial rating 
assigned for his frostbite residuals and his psychiatric 
disorder, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Frostbite Residuals

The veteran's frostbite residuals are currently rated as 20 
percent disabling under Diagnostic Code (DC) 7122.  The 
veteran contends that he is entitled to a higher rating.  For 
the reasons that follow, the Board concludes that the 
criteria for a higher rating have not been met.

The service-connected bilateral hand and foot disabilities 
are evaluated under Diagnostic Code 7122 for cold injury 
residuals.  38 C.F.R. § 4.104 (2006).  To warrant a 20 
percent evaluation for cold injury residuals, the evidence 
must demonstrate arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subauricular punched out lesions 
or osteoarthritis).  In order to be entitled to the next- 
higher 30 percent rating, the evidence must demonstrate 
arthralgia or other pain, numbness, or cold sensitivity plus 
two or more of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and X-ray abnormalities (osteoporosis, 
subauricular punched out lesions or osteoarthritis).

Note (1) instructs the rater to separately evaluate 
amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under diagnostic code 7122.

Note (2) to Diagnostic Code 7122 states that each affected 
part is to be evaluated separately and the ratings combined 
in accordance with 38 C.F.R. § 4.25 and § 4.26.

The evidence regarding the veteran's feet since he left 
active service consists of two VA examinations and a 
treatment note.  As the grant of service connection was the 
day after the veteran separated from active service, the 
Board has also reviewed the veteran's service medical records 
from the period just prior to his separation from service.  

The veteran underwent a neurological examination in March 
2003 prior to his separation from service.  The goal was to 
assess any residuals from his frostbite.  After extensive 
testing, the examiners could not diagnose any neurological 
disorders.  The doctor indicated that the veteran had no 
residuals of any kind.

At the veteran's first VA examination in September 2003, the 
examiner noted the inservice frostbite.  The veteran 
described his symptoms as his feet feeling cold, abnormal 
sensation, changes in his skin color and joint stiffness in 
both feet.  On direct examination, the veteran had normal 
color in his feet without edema.  There was no fungus, 
ulceration, deformity, atrophy or tissue loss.  Hair growth 
was normal.  The examiner performed range of motion tests at 
the ankles and toes and did not note any limitations.  There 
was no pain on motion.  X-rays were considered normal.  The 
examiner indicated that the examination "revealed normal 
feet."  The examiner did note that the veteran had "what 
appears to be peripheral neuropathy."  No other significant 
residual was found.  

At an October 2004 clinic visit, the veteran complained of 
pain in his toes.  The doctor listed dystrophic nails with 
sclerosis and diminished sensation on examination with a 
monofilament.  

At the veteran's second VA examination in September 2006, he 
complained of sensitivity to the cold and numbness and pain 
when his feet were exposed to the cold.  The veteran reported 
suffering from Raynaud's syndrome, occurring as often as ten 
times per day.  It is not apparent from the record that the 
veteran received that diagnosis from someone qualified to 
offer it and he himself is not qualified to offer such a 
diagnosis.  See Rucker, supra.  The veteran also claimed that 
he had abnormal sensation, recurrent fungal infections, 
changes in skin color, disturbances of nail growth, "the 
feeling of a cold body in hot weather" and edema of the 
feet.  He indicated that no treatment had been received.  On 
examination, no atrophic skin changes, ulceration, gangrene, 
ischemic limb pain or persistent coldness was found.  
Raynaud's syndrome was not present.  Neurological examination 
showed impaired perception to pinprick and pressure on the 
toes.  X-ray tests were within normal limits.  

While the veteran consistently complains of pain at these 
examinations, there is no indication of functional loss.  The 
veteran continues to have a normal gait, stance and posture.  
He uses no assistive devices.  There is a May 2006 
psychiatric treatment note indicating that the veteran is a 
fall-risk, though the reason for this was his medication for 
his psychiatric disorder, as discussed below.  

This evidence does not merit an increased rating.  The 
veteran's reports of pain, numbness and cold sensitivity are 
consistent with and compensated by a 20 percent rating.  
There is also consistent report of diminished sensation in 
the toes, which matches the requirement of locally impaired 
sensation.  Clearly absent are tissue loss, color changes, 
hyperhidrosis, and X-ray abnormalities.  There is one report 
of nail abnormalities, in October 2004.  It appears once out 
of four examinations and the evidence does not establish that 
it is a permanent or recurring increase in the severity of 
the veteran's disabilities.  The veteran seeks no treatment 
for his feet.  While the veteran complains of daily pain, 
there is no evidence that the pain greatly affects his 
functioning.  The Board finds that the veteran does not have 
Raynaud's syndrome.  The Board finds that the preponderance 
of the evidence shows that the veteran has pain in his left 
and right feet and toes with numbness and locally impaired 
sensation.  

The Board has considered the application of the Diagnostic 
Codes which cover neurological disorders.  None of these DCs 
specifically address the nerves of the foot.  See 38 C.F.R. 
§ 4.124a.  While manifestations of neurological impairment 
are part of the rating criteria for several nerves, these 
nerves also address impairment which extends up the leg.  To 
attempt a rating, the Board would need evidence that would 
identify the affected nerves.  The evidence does not contain 
a diagnosis of neurological disorder, even one restricted to 
the feet.  The Board, therefore, has no basis for selecting 
one DC over another.  The Board notes, however, that the 
veteran's sensory impairment was relied upon to arrive at his 
current 20 percent ratings for each foot.  As the sensory 
impairment has been compensated, the Board concludes that an 
additional rating on the basis of neurological impairment 
would violate the anti-pyramiding rule set out above.  See 
38 C.F.R. § 4.14.  The Board concludes that an additional 
rating for neurological impairment is not warranted.

The Board has considered the rule of Fenderson, supra.  As 
the Board concludes that the criteria for a compensable 
rating have at no time been met, the rule of Fenderson is not 
for application. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Bipolar Disorder

The veteran contends that he is entitled to a higher initial 
rating than 30 percent for his mental disorder.  For the 
reasons that follow, the Board concludes that the 30 percent 
rating is appropriate.

The veteran is currently service connected for bipolar 
disorder, which was previously diagnosed as depression, and 
rated as 30 percent disabling under DC 9434.  DC 9434 is 
assigned for major depressive disorders and DC 9432 is 
assigned for bipolar disorder.  Both DCs are rated according 
to the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130.  As a result, this confusion of DCs has 
not prejudiced the veteran in any way.  

The currently assigned 30 percent disability rating requires:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

Under the provisions for rating psychiatric disorders, a 50 
percent disability rating requires evidence of the following:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting; inability to establish and maintain 
effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9432.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The record shows a tremendous variation in the assigned GAF 
scores.  At his September 2003 VA examination, the veteran 
received a GAF of 60, with a notation indicating that 60 had 
been his GAF for the previous year.  In October 2004, the 
veteran received a GAF of 35.  A March 2006 outpatient 
treatment note indicated that the veteran received a GAF of 
60 and indicated that his GAF had been 60 for the previous 
year.  At intake to a VA facility for inpatient treatment in 
May 2006, he received a GAF of 28 at entrance and a 73 at 
discharge two days later.  At the veteran's second VA 
examination in August 2006 he received a GAF of 60.  

According to DSM-IV, a score of 71-80 is given for 
"transient and expectable reactions to psychosocial 
stressors," with "no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  A score 
of 51-60 represents "[m]oderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 illustrates "[s]erious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 31-40 
represents "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Id.  A GAF 
score of 21 to 30 indicates that the examinee's behavior is 
considerably influenced by delusions or hallucinations, has 
serious impairment in communication or judgment, or is unable 
to function in almost all areas of life.  Id.  

The veteran's GAF scores represent a large range in the 
severity of his disability.  The Board will evaluate the 
scores against the reported symptomatology to determine 
whether an increased rating is warranted.

At his September 2003 VA examination, the veteran described a 
long history of depression and insomnia.  He stated that he 
had a cousin with whom he discussed committing suicide.  The 
examiner indicated that the veteran did not have active 
suicidal ideations or impulses, but that the thought will 
come to him when lonely.  The veteran also described problems 
with anger.  The veteran had been on various medications 
without significant benefit.  The examiner described his 
current symptoms as depression and related insomnia.  

The Tulsa mental health clinic had an evaluation done in 
October 2004.  At the evaluation, the veteran's diagnosis was 
changed to Bipolar Disorder.  The evaluation was performed 
because the veteran had been prescribed anti-depressants 
without effect.  On examination, the veteran was oriented to 
person, place, time and situation.  The veteran was talkative 
and somewhat overproductive.  He was circumstantial and 
tangential at times.  The veteran's mood was angry, depressed 
and irritated.  The veteran's thought processes were intact.  
The examiner noted delusions of grandeur and paranoia.  No 
hallucinations were noted.  The examiner indicated problems 
with short and long term memory.  The veteran reported 
suicidal thoughts on what appears to be a frequent basis.  
The veteran reported difficulty with anger and thoughts of 
hurting others.  The veteran's main worry appears to have 
been acting out on his anger.  

The veteran's subsequent treatment notes from the Tulsa 
outpatient clinic are revealing.  A February 3, 2005 note 
indicates that the veteran reported irritability, anger, 
depression and low energy in the preceding week.  He stated 
that he felt like he might "explode" on someone.  A 
February 18, 2005 treatment note indicates that the veteran 
was unhappy with his job and was attempting to get fired.  
The veteran indicated an intent to abandon plans to become a 
psychiatrist.  The counselor noted that the veteran was 
fixated on the shortcomings of others.  The veteran also 
expressed an intent to pursue an increase in his service 
connected ratings so that he could afford to no longer work.  

Throughout the veteran's treatment records, his symptoms are 
listed as irritability, anger and depression.  There are no 
references to suicidal or homicidal ideation.  He is 
generally alert and oriented to his situations, though his 
affect varies.  There is some indication of sleep 
disturbance, though the frequency and severity is not 
assessed.  The veteran reported an outburst at a female 
friend, but otherwise there is no indication of impaired 
impulse control or judgment.  For much of this period, the 
veteran both worked and attended school.

It is also apparent from the records that the veteran has 
been repeatedly non-compliant with his medications.  He has 
made frequent calls to the mental health clinic indicating 
that he had stopped taking his prescriptions and asking for 
new ones.  

The veteran had a voluntary admission at a VA facility from 
May 8 to May 11, 2006.  At intake, the veteran reported 
suicidal thoughts.  He reported that he was having difficulty 
in a relationship and was receiving pressure from his father.  
The veteran stated that he was completing his last semester 
of college and about to start a new job and that he "just 
felt like he was going to have a 'nervous breakdown'- the 
stress was just too much."  Of note is the referral 
screening which indicates that the veteran's primary provider 
did not consider him to have severe functional impairment.

The record also includes two letters dated two weeks apart.  
These letters conflict on the severity of the veteran's 
symptoms.  On June 23rd, 2006, a VA social worker wrote a 
general letter indicating that the veteran should be allowed 
to withdraw from his classes for medical reasons.  On July 
7th, the same VA social worker wrote a second letter on the 
veteran's behalf, indicating his mental fitness to be 
employed by a security company.  The Board considers this 
letters to indicate a fairly high level of functioning, but 
not one that would allow the veteran to both pursue 
employment and school at the same time.  

The veteran had a second VA examination in August 2006.  The 
veteran reported ongoing sleep disturbances, increased 
anxiety, guilt, helplessness, hopelessness, low motivation, 
isolation, erratic energy level, anger and intermittent 
thoughts of not wanting to live.  The examiner noted that the 
veteran's orientation was within normal limits.  His 
appearance, hygiene and behavior were appropriate.  Affect 
and mood showed depressed mood, near continuous.  The 
examiner limited the observation of depressed mood by 
indicating that it did not appear to affect the activities of 
daily living.  Communication, speech and concentration were 
within normal limits.  Panic attacks were absent.  Thought 
processes were normal, as were memory and abstract thinking.  
The veteran had some homicidal thoughts, though without 
target or intent.  The examiner considered the appropriate 
diagnosis to be major depression.  The examiner concluded 
that the veteran does not have difficulty performing the 
activities of daily living.  He considered the veteran to be 
able to establish and maintain effective work/school and 
social relationships.  

In evaluating this evidence, the Board is concerned by the 
veteran's expressed intent to use his disability compensation 
to avoid employment altogether.  While the Board does not 
think that the veteran has lied, there is a potential for 
exaggeration in aggressively pursuing this claim.  
Observation of the veteran over time leads to reductions in 
the initial assessments of his disorder, even though the 
veteran reports severe symptoms.  The October 2004 GAF score 
of 35 was given at his initial evaluation.  Further treatment 
notes show that his GAF score was reduced to 60, a 
significant improvement.  Many of the symptoms that he 
reported in October 2004 did not recur.  A similar situation 
exists with the May 2006 inpatient treatment notes.  The 
veteran's intake GAF was a 28, yet was reduced to a 73 within 
two days.  

The Board notes that for much of the period on appeal, the 
veteran both attended school and maintained employment.  
Despite the veteran's complaints, this speaks to a high level 
of functioning.  

There is one notation of violent behavior in March 2006.  The 
veteran was involved in a fight due to a racial slur.  While 
the veteran has reported ongoing anger problems, the record 
shows that he only acted on his anger when provoked.  This 
too indicates a high level of functioning and retained 
impulse control.  

While the veteran has a pair of very low GAF scores, the 
Board finds that the preponderance of the evidence shows that 
the veteran's symptoms are not so severe as to cause 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran has anger problems, but 
there is no target or intent to act on them.  Similarly, the 
veteran has thoughts of not wanting to live, but no intent to 
act on them.  The veteran has been consistently alert, 
oriented and focused.  There is no indication of thought 
process problems, memory, insight or judgment impairment.  
There have been no complaints of panic attacks, delusions or 
hallucinations.  While the veteran has been in ongoing 
treatment and takes medication, the Board notes that his 
overall functioning in work, school and socially appears to 
have been generally successful, except when he chooses to 
leave either work or school.  The Board is cognizant of the 
veteran's occasional bouts of more severe symptoms.  Overall, 
the veteran's generally satisfactory level of functioning 
indicates a high level of functioning.  

The Board has considered the rule of Fenderson, supra.  As 
the Board concludes that the criteria for a compensable 
rating have at no time been met, the rule of Fenderson is not 
for application. 

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The Board concludes 
that the criteria for a rating in excess of 30 percent are 
not met.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The August 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  The August 
2003 letter misidentified the substance of one claim, listing 
the issue as "sleep apnea, claimed as insomnia."  It is 
apparent from the record that the veteran was in fact 
referring to his psychiatric disability.  The Board concludes 
that the misidentification of the claim was harmless error.  
The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claims, including the psychiatric 
disability, were granted, a disability rating and effective 
date assigned, in a November 2003 decision of the RO.  VA's 
duty to notify under 38 U.S.C.A. § 5103(a) is discharged.  
See Sutton v. Nicholson, 20 Vet.App. 419 (2006).  
Accordingly, the Board concludes that any error in failing to 
provide adequate pre-adjudicative notice under 38 U.S.C.A. § 
5103(a) was harmless.  

Even if such error did have the effect of creating prejudice, 
such harm must be demonstrated by the veteran.  See Dunlap v. 
Nicholson, No. 03-0320, U.S. Vet. App. (2007).  The veteran 
has not argued nor presented evidence that shows that the 
lack of pre-adjudicative notice has resulted in prejudice on 
these claims.  Accordingly, the Board need not discuss the 
failure to provide adequate pre-adjudicative notice further.  
See Id.  

Regardless of any deficiencies in the 2003 letter, another 
letter was sent to the veteran in October 2005 after he 
disagreed with the initial ratings assigned.  That letter 
informed him of the need to submit or identify medical 
evidence showing his now service-connected disabilities had 
worsened.  The 2005 letter also correctly identified the 
psychiatric disorder as being on appeal.  That letter also 
informed the veteran of the need to submit to VA any relevant 
evidence in his possession, as well as informing him of the 
duties VA and he share in developing the claims.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran appropriate VA examinations in 
2003 and 2006.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's service connected disabilities since he was last 
examined.  The veteran has not reported receiving any recent 
treatment specifically for the frostbite and psychiatric 
conditions (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2003 and 2006 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 20 percent for 
frostbite residuals of the right foot and toes is denied.

Entitlement to an initial rating in excess of 20 percent for 
frostbite residuals of the left foot and toes is denied.

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


